Citation Nr: 0718443	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-12 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial increased level of benefits under 
38 U.S.C.A. § 1805 for a child born with spina bifida.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.W.






ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran has active duty service from April 1966 to April 
1970.  The appellant is his son.  

This appeal arises from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted the appellant's claim for 
benefits under 38 U.S.C.A. § 1805 for a child born with spina 
bifida.  

In May 2007, the appellant was afforded a videoconference 
hearing before P.M. DiLorenzo, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant argues that Level II benefits are warranted 
because he must use a walking cane on a daily basis, and 
because he has increased pain due to a history of back 
surgeries.  See transcript of appellant's hearing, held in 
May 2007.  

In a July 2003 rating decision, the RO granted the 
appellant's claim for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.  In this case, the RO has 
assigned Level I benefits.    

Applicable law and regulations provide that VA shall pay a 
monthly allowance, based upon the level of disability, to or 
for a person who VA has determined is an individual suffering 
from spina bifida whose biological mother or father is or was 
a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 
3.814(a).  

Under 38 C.F.R. § 3.814(d)(1), claimants may be paid at three 
levels of compensation.  The first two levels are described 
as:

(i) Level I.  The individual walks without braces or other 
external support as his or her primary means of mobility in 
the community, has no sensory or motor impairment of the 
upper extremities, has an IQ of 90 or higher, and is 
continent of urine and feces without the use of medication or 
other means to control incontinence.

(ii) Level II.  Provided that none of the disabilities is 
severe enough to warrant payment at Level III, and the 
individual: walks with braces or other external support as 
his or her primary means of mobility in the community; or, 
has sensory or motor impairment of the upper extremities, but 
is able to grasp pen, feed self, and perform self care; or, 
has an IQ of at least 70 but less than 90; or, requires 
medication or other means to control the effects of urinary 
bladder impairment and no more than two times per week is 
unable to remain dry for at least three hours at a time 
during waking hours; or, requires bowel management techniques 
or other treatment to control the effects of bowel impairment 
but does not have fecal leakage severe or frequent enough to 
require wearing of absorbent materials at least four days a 
week; or, has a colostomy that does not require wearing a 
bag.




The medical evidence shows that, overall, the appellant has 
had a number of spine surgeries, to include surgery in 1994, 
1995, and 2005.  Medical reports note scoliosis, osteotomy at 
L4-5, and fusion at L4-5 and S1.  With regard to the 
appellant's ability to ambulate, the evidence is mixed.  
Specifically, a report from Samuel J. Chewning, M.D., dated 
in October 2004, notes that the appellant was prescribed a 
"walking stick," and that his diagnosis was scoliosis 
status post fusion.  However, reports from Dr. Chewning dated 
prior to, and after, his October 2004 prescription do not 
note that the appellant required a brace or other external 
support.  See e.g., Dr. Chewning's reports, dated in December 
2003 (noting that the appellant "can get up and move 
reasonably well"); March 2005 (noting that the appellant 
walked with a limp and was neurologically intact in the lower 
extremities).  Other medical reports also fail to note the 
use of a brace, cane, or other assistive device.  See e.g., 
report from Cynthia D'Amico, Ph.D., dated in March 2004 
(noting that the appellant walked with a normal gait); report 
from Carolina Neurosurgery and Spine, dated in March 2004 
(noting that the appellant had back pain that "really does 
not impact his level of activity').  Furthermore, there is no 
medical evidence discussing whether the appellant requires a 
brace or other external support as his or her "primary means 
of mobility in the community."  38 C.F.R. § 3.814(d)(1).  

VA's statutory duty to assist the appellant includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In the absence of adequate medical information, VA 
will schedule an examination for the purpose of assessing the 
level of disability.  38 C.F.R. § 3.814(d)(3).  Accordingly, 
on remand, the appellant should be scheduled for an 
examination to determine his current level of disability due 
to his spina bifida.  

Accordingly, the case is REMANDED for the following action:




1.  The appellant should be scheduled for 
an examination to ascertain the severity 
and manifestations of his spina bifida.  
The examiner should specifically provide 
an opinion as to whether the appellant 
requires "braces or other external 
support" due to his spina bifida, and, 
if so, provide a description of when, and 
for what activities, such braces, or 
other external support, are required.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

